Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed February 8, 2021 is acknowledged.  Claims 1-16, 18, 20 and 22-24 are canceled. Claims 17, 19, 21 and 29-30 are amended. Claims 17, 19, 21 and 25-31 are pending and under examination in this office action 
4.	Applicant’s arguments filed on February 8, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 
Claim Rejections/Objections Withdrawn
6.	The objection to claim 17 is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 17, 19, 21 and 25-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 17, 19, 21 and 25-31 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, lack of enablement is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 17, 19, 21 and 25-29 under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over McMahon et al. (US2005/0118157) in view of Borgens et al. (US7199110), Stokes et al. (US5932563) and Masuda et al. (US2004/0033221) is withdrawn in response to Applicant’s amendment to the claims. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on February 8, 2021.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 21 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 17, 19, 21 and 25-31 are as amended are drawn to a method of improving autonomic function of the central nervous system in a mammal suffering from contusion injury caused by bruised or crushed neurons in the central nervous system and not severed neurons, the method comprising administering to a mammal in need thereof a sustained release composition comprising a therapeutically effective amount of chondroitinase ABCTypeI, wherein the sustained release composition comprises ethylene vinyl acetate; with the proviso that the method does not require electrical stimulation. The instant claims now recite a new limitation “does not require electrical stimulation” in independent claim 17, which was not clearly disclosed in the specification and claims as filed, and now changes the scope of the instant disclosure as filed.  Such a limitation recited in the present claims, which did not appear in the specification or original claims, as filed, introduces new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
does not require electrical stimulation”. The specification fails to disclose the new limitation “does not require electrical stimulation” in independent claim 17.  The specification provides no guidance as to what is encompassed in the limitation ““does not require electrical stimulation” in independent claim 17. Accordingly, in the absence of sufficient recitation of “does not require electrical stimulation” in independent claim 17, the specification does not provide adequate written description to support the new limitation as recited in claim 17. Support is not found for the new limitation as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17, 19, 21 and 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over McMahon et al. (US2005/0118157, as in IDS) in view of Mur (US2003/007258, published Apr 24, 2003, priority Aug 13, 2001), Borgens et al. (US7199110, issued Apr 3, 2007, priority Dec 30, 2002, cited previously) and Masuda et al. (US2004/0033221, as in IDS) and evidentiary reference: Stokes et al. (US5932563, issued Aug 3, 1999, cited previously. 
Claims 17, 19, 21 and 25-31 as amended are drawn to a method of improving autonomic function of the central nervous system (CNS) in a mammal suffering from contusion injury caused by bruised or crushed neurons in the CNS including spinal cord, and not severed, the method comprising administering to a mammal in need thereof a sustained release composition comprising Chondroitinase ABC type I enzyme the sustained release composition comprises ethylene vinyl acetate and the method does not require electrical stimulation.
McMahon (US2005/0118157) teaches a method of treating a brain injury or a spinal cord injury in a mammal comprising administering to the mammal ChABCI to promote axonal regeneration and functional recovery of the CNS, wherein the spinal cord injury includes incomplete spinal injury; and wherein the brain injury or the spinal cord injury including incomplete spinal injury is an injury caused by accidents or assault, which does not need electrically stimulation (see [0029]; [0033]; [0124]-[0125]; [0130]-[0162], example 1, in particular). 
The incomplete spinal injury caused by accidents or assaults disclosed by McMahon is a contusion type spinal cord injury caused by bruised or crushed neurons in the CNS as in claim 1 or comprising compression of the spinal cord by traumatic force to the CNS as in claim 29 as evidenced by as evidenced by Stokes et al. (see col. 1, lines 15-30; US5932563, issued Aug 3, 1999) or the factsheet of spinal cord injury retrieved from NINDS website (as in IDS). The spinal cord injury includes an incomplete spinal cord injury or a contusion type spinal cord injury, which is a contusion-injury caused by bruised or crushed neurons in the CNS as evidenced by Stokes et al. (see col. 1, lines 15-30; US5932563, issued Aug 3, 1999). Thus, McMahon teaches a subject or mammal suffering from a contusion injury caused by bruised or crushed neurons because the incomplete spinal injury caused by accidents or assaults taught by McMahon is a contusion injury caused by bruised or crushed neurons in the spinal cord (i.e. in the CNS) as in claim 1 or comprising compression of the spinal cord by a traumatic force to the CNS (including brain or spinal cord) as in claim 29 as evidenced by the factsheet of spinal cord injury retrieved from NINDS website (as in IDS). 
McMahon also teaches that the injury in spinal cord resulting in a condition including monoplegia, diplegia, paraplegia, hemiplegia and quadriplegia as in claim 28 because these conditions are inherent features of the spinal cord injury including incomplete spinal injury or intervertebral disc injury in spinal cord as evidenced by Borgens et al. (see col. 4, lines 58-59; US7199110, issued Apr 3, 2007, priority Dec 30, 2002) or the factsheets of spinal cord injury retrieved from the NINDS and NICHD websites (as in IDS). 
Further, the preamble “improving autonomic function of the CNS” recited in independent claim 17 is an inherent feature/result of administration of ChABCI to the mammal and is merely to recite the purpose of or the intended use of administration of ChABCI. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) and MPEP §2111. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention' s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). 

McMahon teaches an effective amount to degrade chrondroitin sulfate proteoglycans (CSPG) as in claim 19 (i.e. about 0.0001-100mg/kg based on p. 
But McMahon does not teach a sustained release composition of ChABCI wherein the sustained release composition comprises ethylene vinyl acetate as in claim 17, or a matrix material selected from fibrin glue, collagen, alginate or a synthetic matrix including polylactic/polyglycolic acid, pluronic and ethylene vinyl acetate or in a form of a thin film recited in claims 30-31.
While McMahon does not teach a sustained release formulation comprising ethylene vinyl acetate as in claim 17, or a sustained release formulation comprising a matrix material selected from fibrin glue, collagen, alginate or a synthetic matrix including polylactic/polyglycolic acid, pluronic and ethylene vinyl acetate or in a form of a thin film as in claims 30-31, Mur, Borgens and Stokes teach these limitations and provide motivation and an expectation of success in using ChABCI in a sustained release composition comprising ethylene vinyl acetate or a matrix material selected from fibrin glue, collagen, alginate, polylactic/polyglycolic acid, pluronic and ethylene vinyl acetate or in a form of a thin film because Mur teaches a sustained release 
It would have been obvious to combine  Mur’s or Borgen’s sustained release formulation used in the method of treating incomplete spinal cord injury or a contusion type spinal cord injury with McMahon’s method to treat incomplete spinal cord injury or a contusion type spinal cord injury, which is a contusion-injury caused by bruised or crushed neurons because McMahon teaches a method of treating a brain injury or a spinal cord injury including incomplete spinal injury in a mammal comprising administering to the mammal ChABCI to promote axonal regeneration and functional 
In addition, while McMahon does not teach a dose range that is exactly identical to the claimed dose range (i.e. about 0.0001 mg/kg to about 100mg/kg), McMahon teaches a dose of ChABCI at 600ng/3ul based on the teaching of Moon et al. (Nat. Neurosci. 2001; 4:465-466, as in IDS), which meets the limitation recited in claim 21 because 600ng/3ul is within the range of 0.0001-100mg/kg (see paragraph [0168], in 
The claimed method requires a dose range of 0.0001-100mg/kg, which overlaps with the range of McMahon or Masuda because McMahon teaches 600ng/3ul, which is within the range of 0.0001-100mg/kg and Masuda 100ug/disk to about 10mg/disk daily, about 200ug/disk to about 1mg/disk daily, about 200ug/disk to about 500ug/disk; or in single or divided daily doses of about 50ng/ml to about 5mg/ml daily, about 200ng/ml to about 500mg/ml, or about 200ng/ml to about 500ng/ml. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Further, routine optimization of McMahon, Mur and Masuda’s sustained release composition would have led to the claimed range because Mur and Masuda teaches a sustained release composition comprising the claimed ChABCI at a dose range within because McMahon, Mur and Masuda teaches that dose ranges either within or overlapping with the claimed ranges are suitable for sustained release formulations for treatment of spinal cord injury including partial severing spinal cord, a crushing or compressing injury of spinal cord or a traumatic contusion-type spinal cord injury and establishes that optimization of the dose range would have required only routine experimentation. 
Thus, it is obvious to use the method of McMahon to treat a contusion injury caused by bruised or crushed neurons in the CNS including contusion injury in spinal cord or caused by compression of the spinal cord because ChABCI can be used to successfully treat an incomplete spinal cord injury caused by an accident or assault or intervertebral disk herniation caused by spinal cord injury; and the incomplete spinal cord injury caused by an accident or assault is a contusion type spinal cord injury caused by bruised or crushed neurons and not severed and is caused by compression of the spinal cord by an accident or assault, which is a traumatic force to the CNS) and intervertebral disk herniation caused by spinal cord injury comprises compression to the spinal cord by a traumatic force to the spine (i.e. spinal cord). Thus, it is also obvious to use a known material (ChABCI in a sustained release) in known methods of McMahon, Mur and Masuda to treat a contusion injury caused by bruised or crushed neurons in the CNS or in the spinal cord because the methods of McMahon, Mur and Masuda have Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-1. 

Conclusion


9.	NO CLAIM IS ALLOWED.



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 29, 2021




/CHANG-YU WANG/Primary Examiner, Art Unit 1649